Appeal from a judgment in a negligence ease in favor of plaintiff. Plaintiff was employed as a laborer for W. R. Ferguson and Company and while working on a construction job, for the purpose of holding the chute, climbed on defendant’s cement mixer which was mounted on an automobile cab truck. The driver of the truck knew plaintiff was on the rear thereof and allegedly started the truck with a “jerk”, causing plaintiff to be thrown to the ground and injured. The testimony presented a factual question as to negligence, contributory negligence and other contested issues and was properly submitted to the jury after a charge to which there were *555no exceptions and where the various requests to charge made by the defendant were granted by the court. Several instances which took place during the trial, alleged to be prejudicial, have been called to our attention, and which after examining the record we find to be without substance or merit. The record as a whole is convincing that the defendant had a fair trial and that the verdict arrived at by the jury was proper. Medically it was established that the plaintiff sustained a herniated disc at the level of the fifth lumbar — first sacral interspace, a contused elbow and other less serious injuries. As a result of the back condition he has had several episodes of acute pain. His doctor stated that the condition from which he was suffering was permanent. He incurred special damages for doctor and other items of approximately $300, together with several weeks of lost earnings. A verdict of $10,000 under such circumstances is not excessive. Judgment unanimously affirmed, with costs.